Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

AGREEMENT between Saia, Inc., a Delaware corporation (“Saia”), and Robert S.
Chambers (the “Executive”) dated as of May 6, 2019 (“Effective Date”),

WHEREAS, the Compensation Committee of the Board of Directors (the “Board”) of
Saia has recommended, and the Board has approved, Saia entering into severance
agreements with key executives of Saia and its Subsidiaries (hereinafter
sometimes collectively referred to as the “Corporation”); and

WHEREAS, the Executive is a key executive of Saia or one of its Subsidiaries and
has been selected by the Board as a key executive; and

WHEREAS, should Saia receive any proposal from a third person concerning a
possible Business Combination with, or acquisition of equity securities of,
Saia, the Board believes it important that the Corporation and the Board be able
to rely upon the Executive to continue in his position, and that Saia have the
benefit of the Executive performing his duties without his being distracted by
the personal uncertainties and risks created by such a proposal.

NOW, THEREFORE, the parties agree as follows:

1.Definitions.

(a)“Affiliate” and “Associates” shall have the respective meanings given those
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as in effect on the date hereof.

(b)“Beneficial Owner” of shares shall include any Voting Shares:

(i) which such person or any of its Affiliates or Associates beneficially own,
directly or indirectly, or

(ii) which such person or any of its Affiliates or Associates has (1) the right
to acquire (whether such right is exercisable immediately or only after the
passage of time), pursuant to any agreement, arrangement or understanding or
upon the exercise of conversion rights, exchange rights, warrants, or options,
or otherwise, or (2) the right to vote pursuant to any agreement, arrangement or
understanding, or

(iii) which are beneficially owned, directly or indirectly, by any other person
with which such first mentioned person or any of its Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting or disposing of any shares of capital stock of Saia.

(c)“Business Combination” means:

(i) any merger or consolidation of Saia with or into (1) any Substantial
Stockholder (as hereinafter defined) or (2) any other corporation (whether or
not itself a

1

--------------------------------------------------------------------------------

Substantial Stockholder) which, after such merger or consolidation, would be an
Affiliate of a Substantial Stockholder, or

(ii) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
(in one transaction or a series of related transactions) to or with (1) any
Substantial Stockholder or (2) an Affiliate of a Substantial Stockholder of any
assets of Saia or any Subsidiary having an aggregate fair market value of
$5,000,000 or more, or

(iii) the issuance or transfer by Saia (in one transaction or a series of
related transactions) of any securities of the Corporation or any Subsidiary to
(1) any Substantial Stockholder or (2) any other corporation (whether or not
itself a Substantial Stockholder ) which, after such issuance or transfer, would
be an Affiliate of a Substantial Stockholder in exchange for cash, securities or
other property (or a combination thereof) having an aggregate fair market value
of $5,000,000 or more, or

(iv) the adoption of any plan or proposal for the liquidation or dissolution of
the Corporation proposed by or on behalf of a Substantial Stockholder or an
Affiliate of a Substantial Stockholder, or

(v) any reclassification of securities (including any reverse stock split),
recapitalization, reorganization, merger or consolidation of the Corporation
with any of its Subsidiaries or any similar transaction (whether or not with or
into or otherwise involving a Substantial Stockholder or an Affiliate of a
Substantial Stockholder) which has the effect, directly or indirectly, of
increasing the proportionate share of the outstanding shares of any class of
equity or convertible securities of the Corporation or any Subsidiary which is
directly or indirectly owned by any Substantial Stockholder or by an Affiliate
of a Substantial Stockholder.

(d)“Cause” means conviction of a felony involving moral turpitude by a court of
competent jurisdiction, which is no longer subject to direct appeal, or an
adjudication by a court of competent jurisdiction, which is no longer subject to
direct appeal, that the Executive is mentally incompetent or that he is liable
for willful misconduct in the performance of his duty to the Corporation which
is demonstrably and materially injurious to the Corporation.

(e)“Change of Control,” for the purposes of this Agreement, shall be deemed to
have taken place if:  (i) a third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, purchases or otherwise
acquires shares of the Corporation after the date hereof and as a result thereof
becomes the beneficial owner of shares of the Corporation having 20% or more of
the total number of votes that may be cast for election of directors of Saia; or
(ii) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the directors then serving on the Board of
Directors of Saia shall cease to constitute a majority of the Board of Directors
of Saia or any successor to Saia.

(f)“Corporation” means Saia and its Subsidiaries.

(g)“Normal Retirement Age” means the last day of the calendar month in which the
Executive’s 65th birthday occurs.

2

12624098

--------------------------------------------------------------------------------

(h)“Permanent Disability” means a physical or mental condition which permanently
renders the Executive incapable of exercising the duties and responsibilities of
the position he held immediately prior to any Change of Control.

(i)“Potential Change of Control” shall be deemed to have occurred if the event
set forth in any one of the following shall have occurred: (i)  Saia enters into
an agreement, the consummation of which would result in the occurrence of a
Change of Control; (ii) Saia or any person or “group” as defined in Section
3(d)(3) of the Securities Exchange Act of 1934, as amended, publicly announces
an intention to take or consider taking actions which, if consummated would
constitute a Change in Control; (iii) the Board of Directors adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control has occurred.

(j)“Subsidiary” means any domestic or foreign corporation, limited liability
company, or partnership, for which a majority of the shares or ownership
interest of such entity is owned directly or indirectly by Saia or by other
Subsidiaries.

(k)“Substantial Stockholder” means, in respect of any Business Combination, any
person (other than Saia) who or which is on the record date for the
determination of stockholders entitled to notice of and to vote on such Business
Combination, or as of the time of the vote on such Business Combination, or
immediately prior to the consummation of any such transaction,

(i) is the Beneficial Owner, directly or indirectly, of not less than 10% of the
Voting Shares, or

(ii) is an Affiliate of Saia and at any time within five years prior thereto was
the Beneficial Owner, directly or indirectly, of not less than 10% of the then
outstanding Voting Shares, or

(iii) is an assignee of or has otherwise succeeded to any shares of capital
stock of Saia which were at any time within five years prior thereto
beneficially owned by any Substantial Stockholder, and such assignment or
succession shall have occurred in the course of a transaction or a series of
transactions not involving a public offering within the meaning of the
Securities Act of 1933, as amended.

(m)“Voting Shares” means the outstanding shares of capital stock of Saia
entitled to vote generally in the election of the directors.

2.Services During Certain Events.  In the event a third person begins a tender
or exchange offer or takes other steps seeking to effect a Change of Control,
the Executive agrees that he will not voluntarily leave the employ of the
Corporation without the consent of the Corporation, and will render the services
contemplated in the recitals of this Agreement, until the third person has
abandoned or terminated his or its efforts to effect a Change of Control or
until 90 days after a Change of Control has occurred.  In the event the
Executive fails to comply with the provisions of this Paragraph, the Corporation
will suffer damages which are difficult, if not impossible, to
ascertain.  Accordingly, should the Executive fail to comply with the provisions
of this Paragraph, the Corporation shall retain the amounts which would
otherwise be payable to the Executive hereunder as fixed, agreed and liquidated
damages but shall have no other recourse against the Executive.

3

12624098

--------------------------------------------------------------------------------

3.Termination After Change of Control.  “Termination” shall include
(a) termination by the Corporation of the employment of Executive with the
Corporation within two years after a Change of Control for any reason other than
death, Permanent Disability, retirement at or after his Normal Retirement Age,
or Cause or (b) resignation of the Executive after the occurrence of any of the
following events within two years after a Change of Control of Saia:

(a)An adverse change of the Executive’s title or a reduction or adverse change
in the nature or scope of the Executive’s authority or duties from those being
exercised and performed by the Executive immediately prior to the Change of
Control.

(b)A transfer of the Executive to a location which is more than 50 miles away
from the location where the Executive was employed immediately prior to the
Change of Control.

(c)Any reduction in the rate of Executive’s annual salary below his rate of
annual salary immediately prior to the Change of Control.

(d)Any reduction in the level of Executive’s fringe benefits or bonus below a
level consistent with the Corporation’s practice prior to the Change of Control.

4.Termination Payment.  In the event of a Termination, as defined in Paragraph
3, Saia shall provide the Executive the following benefits:

(a)Saia shall pay to the Executive on the first day of the seventh month
immediately following the Executive’s last day of employment with the
Corporation, as additional compensation for services rendered to the
Corporation, a lump sum cash amount (subject to the minimum applicable federal,
state or local lump sum withholding requirements, if any, unless the Executive
requests that a greater amount be withheld) equal to two times the highest base
salary and annual cash incentive bonuses paid or payable to the Executive by the
Corporation with respect to any 12 consecutive month period during the three
years ending with the date of the Executive’s Termination.

(b)During the two years following Executive’s Termination, the Executive shall
be deemed to remain an employee of the Corporation for purposes of the
applicable medical, life insurance and long-term disability plans and programs
covering key executives of the Corporation and shall be entitled to receive the
benefits available to key executives thereunder; provided, however, that in the
event the Executive’s participation in any such benefit plan or program is
barred, the Corporation shall arrange to provide the Executive with
substantially similar benefits.  Notwithstanding the preceding, to the extent
required to comply with Section 409A of the Code, in the event medical coverage
is provided under a self-insured medical expense reimbursement plan maintained
by the Corporation, as defined in Section 105(h) of the Code, (a) the amount of
medical expenses eligible for reimbursement or to be provided as an in-kind
benefit hereunder during a calendar year may not affect the medical expenses
eligible for reimbursement or to be provided as an in-kind benefit in any other
calendar year (subject to any applicable limit on the amount of medical expenses
that may be reimbursed over some or all of the period hereunder), (b) the
reimbursement of eligible medical expenses shall be made on or before the last
day of the calendar year following the calendar year in which the expenses were
incurred, and (c) the right to reimbursement or in-kind benefits hereunder shall
not be subject to liquidation or exchange for another benefit.

4

12624098

--------------------------------------------------------------------------------

(c)The Corporation shall pay the Executive the Termination Payment set forth in
this Paragraph due to termination of the Executive’s employment following a
Potential Change in Control but before a Change in Control and during the term
of this Agreement if: (i) the termination is initiated, caused or directed by
any person or group which has initiated a transaction, the consummation of which
would result in a Change of Control; and (ii) the termination would have been by
the Executive for any of the reasons enumerated in Paragraph 3(a)-3(d) or by the
Corporation without Cause if a Change of Control had occurred on the date of the
Potential Change in Control.

(d)Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Corporation or its Affiliates to Executive or
for Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would but for this Paragraph 4(d),
be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either (i) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”) or (ii) payable in full if
the Executive’s receipt on an after-tax basis of the full amount of payments and
benefits (after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax)) would
result in the Executive receiving an amount greater than the Reduced
Amount.  The Covered Payments shall be reduced in a manner that maximizes the
Executive’s economic position.  In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.

5.Stock Options.  In the event of a Change of Control, the Executive’s
non-qualified stock options and incentive stock options granted by the
Corporation which are outstanding on the date of the Change of Control, shall
immediately vest and Executive shall have 12 months from the date of the Change
of Control to exercise said options (but not beyond the term of such options).

6.General.

(a)Arbitration.  Any dispute between the parties hereto arising out of, in
connection with, or relating to this Agreement or the breach thereof shall be
settled by arbitration in Atlanta, Georgia, in accordance with the rules then in
effect of the American Arbitration Association (“AAA”).  Arbitration shall be
the exclusive remedy for any such dispute except only as to failure to abide by
an arbitration award rendered hereunder.  Regardless of whether or not both
parties hereto participate in the arbitration proceeding, any arbitration award
rendered hereunder shall be final and binding on each party hereto and judgment
upon the award rendered may be entered in any court having jurisdiction thereof.

The party seeking arbitration shall notify the other party in writing and
request the AAA to submit a list of 5 or 7 potential arbitrators.  In the event
the parties do not agree upon an arbitrator, each party shall, in turn, strike
one arbitrator from the list, the Corporation having the first strike, until
only one arbitrator remains, who shall arbitrate the dispute.  The arbitration
hearing shall be conducted within 30 days of the selection of an arbitrator or
at the earliest date thereafter that the arbitrator is available.

5

12624098

--------------------------------------------------------------------------------

(b)Indemnification.  If arbitration occurs as provided for herein, the
Corporation shall reimburse the Executive for his reasonable attorneys’ fees,
costs and disbursements incurred in such arbitration and hereby agrees to pay
interest on any money award obtained by the Executive from the date payment
should have been made until the date payment is made, calculated at the prime
interest rate of Bank of America, N.A., in effect from time to time, plus 2%,
from the date that payment(s) to him should have been made under this
Agreement.  If the Executive enforces the arbitration award in court, the
Corporation shall reimburse the Executive for his reasonable attorneys’ fees,
costs and disbursements incurred in such enforcement.

(c)Payment Obligations Absolute.  Saia’s obligation to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Corporation may have against him or anyone else, except as provided in
Paragraphs 2 and 4(d) hereof.  All amounts payable by Saia hereunder shall be
paid without notice or demand.  Each and every payment made hereunder by Saia
shall be final and Saia will not seek to recover all or any part of such payment
from the Executive or from whosoever may be entitled thereto, for any reason
whatsoever.  The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
affect any reduction of Saia’s obligation to make the payments required to be
made under this Agreement.

(d)Continuing Obligations.  The Executive shall retain in confidence any
confidential information known to him concerning the Corporation and its
respective businesses until such information is publicly disclosed.

(e)Successors.  This Agreement shall be binding upon and inure to the benefit of
the Executive and his estate and the Corporation and any successor of the
Corporation, but neither this Agreement nor any rights arising hereunder may be
assigned or pledged by the Executive.

(f)Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(g)Controlling Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware.

(h)Termination.  This Agreement shall terminate if a majority of the Board of
Directors of Saia determines that the Executive is no longer a key executive and
so notifies the Executive; except that such determination shall not be made, and
if made shall have no effect, (i) within two years after the Change of Control
in question or (ii) during any period of time when Saia has knowledge that any
third person has taken steps reasonably calculated to effect a Change of Control
until, in the opinion of a majority of the Board of Directors of Saia the third
person has abandoned or terminated his efforts to effect a Change of Control.

[Remainder of page intentionally left blank.]

 

6

12624098

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

EXECUTIVE:

 

 

 

/s/  Robert S. Chambers

Robert S. Chambers

SAIA, INC.

 

 

 

By:/s/ Richard D. O’Dell

Richard D. O’Dell

Chief Executive Officer

 

 

Signature Page to Executive Severance Agreement